Exhibit 10.2



INDEMNIFICATION ESCROW AGREEMENT
                
THIS INDEMNIFICATION ESCROW AGREEMENT (this “Agreement”) is entered into as of
April 5, 2013, by and among Christopher H. Cole (“Seller”), Cole Credit Property
Trust III, Inc., a Maryland corporation that has elected to be treated as a real
estate investment trust for federal income tax purposes (the “Company”), the
Bonus Executives set forth in Annex A hereto (the “Bonus Executives”, and
together with the Seller and Company sometimes referred to individually as
“Party” or collectively as the “Parties”), and U.S. Bank National Association
(the “Escrow Agent”).


WHEREAS, Seller and the Company have entered into an Agreement and Plan of
Merger (as amended from time to time, the “Merger Agreement”), dated as of March
5, 2013, pursuant to which the Company has agreed to acquire Cole Holdings
Corporation, an Arizona corporation, upon the terms and subject to the
conditions set forth in the Merger Agreement. The Merger Agreement provides that
the Company shall place an agreed upon number of shares in a segregated escrow
account to be held by Escrow Agent to fund indemnification obligations of Seller
set forth in the Merger Agreement;


WHEREAS, the Escrow Agent has agreed to accept, hold, and disburse the shares
deposited with it in accordance with the terms of this Agreement;


WHEREAS, the Merger Agreement contemplates the execution and delivery of this
Agreement; and


WHEREAS, pursuant to the Merger Agreement, the Company has agreed to deposit
with Escrow Agent 3,570,408 shares of Company Common Stock (such shares
deposited, the “Parent Share Consideration Escrow Amount”), and, in certain
circumstances described in the Merger Agreement, up to 714,081 shares of Company
Common Stock (any such shares deposited, the “Listing Fee Escrow Amount” and,
collectively with the Parent Share Consideration Escrow Amount, the “Escrow
Share Deposit”), and the Parties wish such deposit(s) to be subject to the terms
and conditions set forth herein.


NOW, THEREFORE, pursuant to the Merger Agreement and in consideration of these
premises, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties and the Escrow Agent
hereby agree as follows:


1.    Appointment. The Parties hereby appoint Escrow Agent as their escrow agent
for the purposes set forth herein, and Escrow Agent hereby accepts such
appointment under the terms and conditions set forth herein. Escrow Agent hereby
agrees to act as escrow agent in accordance with the terms and conditions and
instructions contained in this Agreement.


2.    Escrow Fund.


(a) In accordance with the Merger Agreement, the Company agrees to place under
the control of the Escrow Agent, concurrently with the execution of this
Agreement, an aggregate number of shares of Company Common Stock equal to the
Parent Share Consideration Escrow Amount and to deposit, in certain
circumstances as set forth in the Merger Agreement, the Listing Fee Escrow
Amount by book entry transfer or another appropriate method determined by the
Company and acceptable to Seller and Escrow Agent. The parties hereto
acknowledge that (i) the Escrow Agent shall not hold in the escrow account,
either physically or electronically (other than pursuant to the following clause
(ii)), any Company Common Stock and (ii) a deposit of the Escrow Share Deposit
shall be deemed to have occurred when the transfer agent for the Company Common
Stock, acting at the Company's direction, identifies, on its books and records,
the Escrow Agent as the holder of the Company Common Stock (for the avoidance of
doubt, as of the date of this Agreement, the “transfer agent” shall be DST
Systems, Inc. (contact information for whom is set forth on Annex B to this
Agreement)).


(b) Annex A to this Agreement sets forth the Seller's and the Bonus Executives'
respective entitlements to the Escrow Share Deposit as of the date hereof.
Seller and the Company shall amend Annex A from time to time to accurately
reflect the Seller's and the Bonus Executives' entitlements to the Escrow Share
Deposit pursuant to this Agreement and the Merger Agreement (including Section
1.4 of the Company Disclosure Letter delivered pursuant to the Merger
Agreement). If, at any time on or after the date of this Agreement, but on or
prior to April 5, 2014, any of the Bonus Executives voluntarily resigns his
employment from the Company without “good reason” (as such term is defined in
the employment agreement between the Company and such Bonus Executive), such
resigning Bonus Executive shall be deemed to have forfeited all of his/her
entitlement to any remaining shares of Company Common Stock comprising the
Escrow Share Deposit, and the Seller and the Company shall amend Annex A to
allocate such forfeited entitlement to the Seller and, if applicable, the Bonus
Executives, with such allocation to be pursuant to the terms of Section 1.4 of
the Company Disclosure Letter delivered pursuant to the Merger Agreement.


(c) Notwithstanding anything to the contrary herein, Escrow Agent shall
distribute any dividends paid on the shares comprising the Escrow Share Deposit
to Seller and the Bonus Executives, as applicable, promptly upon receipt
thereof, such



--------------------------------------------------------------------------------



dividends to be distributed to Seller and the Bonus Executives in proportion to
their entitlements to the Escrow Share Deposit as set forth on Annex A to this
Agreement.


(d) For U.S. federal and other income Tax purposes, Company shall be treated as
the owner of the Escrow Share Deposit and any other property in the Escrow Fund,
except that any shares of Company Common Stock constituting the Escrow Share
Deposit in respect of which a valid election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), has been made shall be treated as
owned by the Seller or the relevant Bonus Executive, as applicable, making such
election, provided that the Seller or such Bonus Executive shall have delivered
notice to the Escrow Agent of the making of such election. All dividends or
other income earned in respect of the Escrow Share Deposit or otherwise under
this Agreement (the “Escrow Income”), to the extent earned in respect of Company
Common Stock treated as owned by the Seller or a Bonus Executive, as applicable,
pursuant to the preceding sentence shall be allocated to Seller or the
applicable Bonus Executive as income earned from the Escrow Fund by Seller or
such Bonus Executives whether or not said income has been distributed during
such year, and Escrow Agent shall report to the IRS (on IRS Form 1099, 1042S or
other applicable form) and any other taxing authority any Escrow Income in a
manner consistent with such allocation, and shall otherwise comply with any
information reporting requirements under applicable law. It is intended that any
Escrow Income not allocated to the Seller or a Bonus Executive pursuant to the
preceding sentence shall be reported by the Company as amounts paid to the
Seller or the applicable Bonus Executive for services. Escrow Agent shall
withhold any taxes required to be withheld by applicable tax law (other than
wage withholding, which shall be performed by the Company), and shall cooperate
with the Company in order to remit such taxes to the appropriate authorities. To
the extent the Company is required to withhold any taxes by reason of any
portion of the Escrow Share Deposit being treated as wages paid to Seller or any
Bonus Executive (including any election under Section 83(b) of the Code with
respect thereto), the Company shall instruct the Escrow Agent to, and the Escrow
Agent shall, release a number of shares of Company Common Stock to the Company
that shall be equal to the product of (i) the applicable withholding rate
(expressed as a percentage) for the Seller or Bonus Executive, as applicable,
entitled to a portion of the Escrow Shares Deposit that will be treated as wages
multiplied by (ii) the total number of Escrow Shares that will be treated as
wages in respect of the Seller or such Bonus Executive, as applicable (in each
of clauses (i) and (ii), as determined by the Company pursuant to its good faith
calculation), and the Seller's or such Bonus Executive's, as applicable,
entitlement to the Escrow Share Deposit shall be reduced by the number of such
shares of Company Common Stock released to the Company.


In connection with any matter upon which the stockholders of the Company have a
right to vote, the Seller shall have the right to the exercise of voting rights
pertaining to the Escrow Share Deposit, including, without limitation, the right
to vote such shares. The shares of Company Common Stock comprising the Escrow
Share Deposit shall participate on the same basis as other shares of Company
Common Stock in any split, combination, reclassification, liquidation, merger,
stock exchange or other transaction affecting the Company Common Stock. The
Seller shall be entitled to receive all proxy voting materials for the Escrow
Share Deposit. The Escrow Agent shall notify the Seller of all voting rights or
discretionary actions or of the date or dates by when such rights must be
exercised or such action must be taken provided that Escrow Agent has received,
from the Company, the transfer agent or the relevant depository, timely notice
of such rights or discretionary corporate action or of the date or dates such
rights must be exercised or such action must be taken. Absent actual receipt of
such notice, Escrow Agent shall have no liability for failing to so notify the
Seller. In order for Escrow Agent to act, it must receive the Seller's written
directions at Escrow Agent's offices, addressed as Escrow Agent may from time to
time request, not later than noon at least two (2) business days prior to the
last scheduled date to act with respect to such securities (or such earlier date
or time as Escrow Agent may notify the Seller). Absent Escrow Agent's timely
receipt of such written direction, Escrow Agent shall not be liable for failure
to take any action relating to or to exercise any rights conferred by such
Company Common Stock. The Escrow Agent shall not vote any of the shares of
Company Common Stock constituting the Escrow Share Deposit.


3.    Dispositions.


(a) Escrow Agent shall release from the Escrow Fund and instruct the transfer
agent to distribute the shares of Company Common Stock (or any portion thereof)
only as provided in this Section 3, Section 4 and Section 5:


(b) If Escrow Agent receives written instructions signed by an Authorized
Representative of Seller and the Company (a “Joint Written Direction”) for the
disbursement of shares of Company Common Stock, Escrow Agent shall promptly
cause the disbursement of such shares in accordance with such instructions.
(c) On April 7, 2014, the Escrow Agent shall cause the release to the Seller and
the Bonus Executives (pro rata in accordance with their entitlements thereto set
forth on Annex A) an amount of shares of Company Common Stock calculated in
accordance with Section 1.6(b) of the Merger Agreement (with such number to be
set forth in a Joint Written Direction). The Parties hereby acknowledge and
agree that Escrow Agent shall not be required to make any calculations or
determination of distributable amounts under this Agreement. The Seller and the
Company shall deliver such Joint Written Direction to the Escrow Agent no later
than April 4, 2014.

2

--------------------------------------------------------------------------------



(d) On July 7, 2014, the Escrow Agent shall cause the release to the Seller and
the Bonus Executives (pro rata in accordance with their entitlements thereto set
forth on Annex A) an amount of shares of Company Common Stock calculated in
accordance with Section 1.6(c) of the Merger Agreement (with such number to be
set forth in a Joint Written Direction). The Seller and the Company shall
deliver such Joint Written Direction to the Escrow Agent no later than July 3,
2014.
4.    Claims.
(a) If the Company wishes to make a claim to all or any portion of the Escrow
Share Deposit (i) for an indemnification claim pursuant to Section 11.2(a) of
the Merger Agreement (an “Indemnification Claim”) or (ii) because, at any time
on or after the date of this Agreement, but on or prior to April 5, 2014, the
Seller voluntarily resigns his employment from the Company without “good reason”
(as such term is defined in the Seller's employment agreement with the Company)
(a “Resignation Claim”), it shall promptly deliver written notice specifying
such claim (a “Claim Notice”) to the Seller and the Escrow Agent. Any Claim
Notice delivered pursuant to an Indemnification Claim shall include (i) the
Company's good faith estimate of the dollar amount of any indemnification owed
under Section 11.2(a) of the Merger Agreement with respect to such claim, (ii)
the Company's good faith calculation of the number of shares of Company Common
Stock comprising the Escrow Share Deposit that are necessary to satisfy such
estimated indemnification amount owed (the “Reserved Shares”), (iii) a
reasonably detailed statement of the facts giving rise to such claim for
indemnification, and (iv) that a claim for such indemnification has been made in
accordance with the terms of this Agreement and the Merger Agreement (including
Article XI thereof). Any Claim Notice delivered pursuant to a Resignation Claim
shall include a reasonably detailed statement of the facts giving rise to such
claim and that the Company requests the release to it of the entire Escrow Share
Deposit. If, at any time after the delivery of a Claim Notice, in the Company's
good faith estimation, the dollar amount of any indemnification owed under
Section 11.2(a) of the Merger Agreement with respect to such claim would result
in a materially lower number of Reserved Shares than the number of Reserved
Shares set forth in such Claim Notice (the number of Reserved Shares set forth
in the Claim Notice less such materially lower number of Reserved Shares, the
“Excess Reserved Shares”), the Company and the Seller shall work together to
produce and deliver to the Escrow Agent a Joint Written Direction instructing
the Escrow Agent to release to Seller and the Bonus Executives (pro rata in
accordance with their entitlements thereto set forth on Annex A) the Excess
Reserved Shares, provided that the Excess Reserved Shares would otherwise have
been subject to release pursuant to Section 3(c) or Section 3(d). The Escrow
Agent shall have no responsibility to determine whether any Claim Notice
satisfies the conditions set forth in this Agreement and the Merger Agreement
for making an indemnification claim, including whether there is a basis for
making a claim, whether the claim is set forth in sufficient detail, or that a
copy of the Claim Notice was sent to or received by the Seller.
(b) The Escrow Agent shall not cause the release any of the Reserved Shares
until (i) the rights of Seller and the Company with respect to such Reserved
Shares shall have been fully and finally adjudicated in accordance with the
terms of this Agreement and the Merger Agreement and the Escrow Agent shall have
received notice of such final adjudication pursuant to Section 4(c), (ii) the
Company revises its estimate of the indemnification owed with respect to a Claim
Notice and instructs the Escrow Agent to release a portion of the Reserved
Shares or (iii) the Escrow Agent shall have received a Joint Written Direction
with respect to such Reserved Shares. Upon any such release, the released shares
of Company Common Stock shall cease to be Reserved Shares for purposes of this
Agreement.
(c) If at any time the Escrow Agent receives a copy of a final order of a court
of competent jurisdiction or the decision of an arbitrator with respect to
claims subject to arbitration (accompanied by a certification from counsel to
the presenting Party attesting to the finality of the order or arbitrator
decision), which final order or decision resolves a dispute regarding any
Reserved Shares in whole or in part, then the Escrow Agent shall promptly cause
the release all or part of such Reserved Shares to the Company or the Seller and
the Bonus Executives (pro rata in accordance with their entitlements thereto set
forth on Annex A), as applicable.
(d) Notwithstanding anything in this Agreement to the contrary, after submission
of a Claim Notice for an Indemnification Claim, the Seller shall have the right,
at his option, to satisfy any Indemnification Claim in cash instead of a release
of any shares of Company Common Stock comprising the Escrow Share Deposit. The
Seller shall give the Company and the Escrow Agent written notice before the
release of any shares pursuant to this Section 4 of any election to satisfy any
such Indemnification Claim in cash. Upon such election, Seller shall deposit the
amount of cash required to satisfy such Indemnification Claim into the Escrow
Fund and Seller and the Company shall deliver a Joint Written Direction to the
Escrow Agent to release a corresponding number of shares of Company Common Stock
from the Escrow Fund to Seller (with the number of shares so released to be
determined as set forth in Section 11.2(b) of the Merger Agreement). After such
election, pursuant to Section 11.2(b) of the Merger Agreement, upon Joint
Written Direction, the cash deposited by Seller into the Escrow Fund shall be
released as if it constituted Reserved Shares pursuant to the applicable
Indemnification Claim (provided that any portion of it distributable to the
Bonus Executives pursuant to the terms hereof shall be distributed to Seller
instead), and a corresponding number of shares of Company Common Stock from the
Escrow Fund shall be released to Seller.

3

--------------------------------------------------------------------------------



(e) With respect to each distribution of shares of Company Common Stock
comprising all or any portion of the Escrow Share Deposit that is released by
Escrow Agent to the Seller and the Bonus Executives, the number of shares of
Company Common Stock deliverable to the Seller and the Bonus Executives shall be
rounded up or down, as appropriate, to the nearest whole number to eliminate
fractional shares and so that the aggregate number of shares comprising all or
any portion of the Escrow Share Deposit that is released by Escrow Agent are
delivered to Seller and each Bonus Executive as a whole.
5.    Disposition Process.


(a) Any instructions setting forth, claiming, containing, objecting to, or in
any way related to the transfer or distribution of the Escrow Fund, must be in
writing or set forth in a Portable Document Format (“PDF”), executed by the
applicable Party or Parties, as the case may be, as evidenced by the signatures
of the person or persons signing this Agreement as set forth in Schedule 1 (each
an “Authorized Representative”), and delivered to Escrow Agent in accordance
with Section 11. No instruction for or related to the transfer or distribution
of the Escrow Fund shall be deemed delivered and effective unless Escrow Agent
actually shall have received it on a Business Day in accordance with Section 11,
and Escrow Agent has been able to satisfy any applicable security procedures as
may be required hereunder. Escrow Agent shall not be liable to any Party or
other person for refraining from acting upon any instruction for or related to
the transfer or distribution of the Escrow Fund if delivered to any other notice
address, fax number or email address, including but not limited to a valid email
address of any employee of Escrow Agent. The Parties each acknowledge that
Escrow Agent is authorized to use the funds transfer instructions to be provided
to Escrow Agent (and to be set forth on Schedule 1 once provided) from time to
time (pursuant to instructions delivered to Escrow Agent by the respective Party
pursuant to the terms of this Section 5) to disburse any shares or funds due to
the Company, Seller and the Bonus Executives, respectively, without a verifying
callback as set forth in Section 5(b) below.    
(b) In the event any other share transfer instructions are set forth in a
permitted instruction from a Party or the Parties in accordance with this
Section 5, Escrow Agent is authorized to seek confirmation of such share
transfer instructions by a single telephone callback to one of the Authorized
Representatives of the applicable Party, and Escrow Agent may rely upon the
confirmation of anyone purporting to be that Authorized Representative. The
persons and telephone numbers designated for callbacks may be changed only in a
writing executed by the Authorized Representative(s) of the applicable Party and
actually received by Escrow Agent via facsimile or as a PDF attached to an
email. Except as set forth in Sections 3 and 4 above, no shares or funds will be
disbursed until an Authorized Representative of the applicable Party is able to
confirm such instructions by telephone callback. Escrow Agent and the
beneficiary's bank in any transfer may rely solely upon any account numbers or
similar identifying numbers provided by the Parties and confirmed by an
Authorized Representative.


(c) The Parties acknowledge that there are certain security, corruption,
transmission error and access availability risks associated with using open
networks such as the Internet and the Parties hereby expressly assume such
risks.


(d) As used in this Agreement, “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which Escrow Agent located at the notice
address set forth below is authorized or required by law or executive order to
remain closed. The Parties acknowledge that the security procedures set forth in
this Section 5 are commercially reasonable.


6.    Termination. Upon delivery of all remaining shares of Company Common Stock
in the Escrow Fund by Escrow Agent, this Agreement shall terminate, subject to
the provisions of Section 9 below.


7.    Escrow Agent. Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties, including but not limited to any
fiduciary duties, shall be implied. Escrow Agent has no knowledge of, nor any
obligation to comply with, the terms and conditions of any other agreement
between the Parties, nor shall Escrow Agent be required to determine if any
Party has complied with any other agreement. Notwithstanding the terms of any
other agreement between the Parties, the terms and conditions of this Agreement
shall control the actions of Escrow Agent. Escrow Agent may conclusively rely
upon any written notice, document, instruction or request delivered by the
Parties believed by it to be genuine and to have been signed by an Authorized
Representative(s), as applicable, without inquiry and without requiring
substantiating evidence of any kind, and Escrow Agent shall be under no duty to
inquire into or investigate the validity, accuracy or content of any such
document, notice, instruction or request. Escrow Agent shall not be liable for
any action taken, suffered or omitted to be taken by it except to the extent
that Escrow Agent's gross negligence or willful misconduct was the cause of any
direct loss to any Party. Escrow Agent may execute any of its powers and perform
any of its duties hereunder directly or through affiliates or agents and shall
be responsible for the actions of any such parties appointed with due care. In
the event Escrow Agent shall be uncertain, or believes there is some ambiguity,
as to its duties or rights hereunder or receives instructions, claims or demands
from any Party hereto which in Escrow Agent's judgment conflict with the
provisions of this Agreement, or if Escrow Agent receives conflicting
instructions from the Parties, Escrow Agent shall be entitled either to (a)
refrain from taking any action until it shall be given (i) a Joint Written
Direction which eliminates such conflict or (ii) a court order issued by a court
of competent jurisdiction or a decision by an arbitrator (it being understood
that the Escrow Agent shall be entitled

4

--------------------------------------------------------------------------------



conclusively to rely and act upon any such court order or arbitration decision
and shall have no obligation to determine whether any such court order or
arbitration decision is final, or (b) file an action in interpleader. Escrow
Agent shall have no duty to solicit any payments which may be due it or the
Escrow Fund, including, without limitation, the Escrow Share Deposit, nor shall
Escrow Agent have any duty or obligation to confirm or verify the accuracy or
correctness of any amounts deposited with it hereunder. Anything in this
Agreement to the contrary notwithstanding, in no event shall Escrow Agent be
liable for special, incidental, punitive, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if Escrow Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action. Escrow Agent shall be under no obligation to
inquire into, and shall not be liable for, any Losses (as defined below)
incurred by Seller, Company, the Bonus Executives or any other person as a
result of the receipt or acceptance of fraudulent, forged or invalid shares of
stock, or shares of stock which otherwise is not freely transferable or
deliverable without encumbrance in any relevant market. Escrow Agent may, with
respect to questions of law, obtain the advice of counsel and shall be fully
protected with respect to anything done or omitted by it in good faith in
conformity with such advice. No provision of this Agreement shall require the
Escrow Agent to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. Escrow Agent shall not be
responsible for the acts or omissions of any transfer agent or depositary that
holds, controls, transfers or otherwise deals with the Company Common Stock.
Escrow Agent is authorized to supply any information regarding the escrow
account which is required by any law or governmental regulation now or hereafter
in effect.


8.    Resignation; Succession. Seller and the Company may remove Escrow Agent at
any time by giving thirty (30) days advance written notice to the Escrow Agent.
Escrow Agent may resign and be discharged from its duties or obligations
hereunder by giving thirty (30) days advance notice in writing of such
resignation to Seller and the Company specifying the date when such resignation
shall take effect. Escrow Agent's sole responsibility after such thirty (30)-day
notice period expires shall be to hold the Escrow Fund (without any obligation
to reinvest the same) and to deliver the same to a designated substitute escrow
agent, if any, appointed by Seller and the Company, or such other person
designated by Seller and the Company, or in accordance with the directions of a
final court order, at which time of delivery, Escrow Agent's obligations
hereunder shall cease and terminate. If prior to the effective resignation date
Seller and the Company have failed to appoint a successor escrow agent, or to
instruct Escrow Agent to deliver the Escrow Fund to another person as provided
above, at any time on or after the effective resignation date, Escrow Agent
either (a) may interplead the Escrow Fund with a court located in the State of
New York; or (b) appoint a successor escrow agent of its own choice, in either
case, at the joint and several expense of the Company and Seller. Any
appointment of a successor escrow agent shall be binding upon the Parties, and
no appointed successor escrow agent shall be deemed to be an agent of Escrow
Agent. Escrow Agent shall deliver the Escrow Fund to any appointed successor
escrow agent, at which time Escrow Agent's obligations under this Agreement
shall cease and terminate. Any entity into which Escrow Agent may be merged or
converted or with which it may be consolidated, or any entity to which all or
substantially all the escrow business may be transferred, shall be Escrow Agent
under this Agreement without further act.


9.    Compensation. The Company, on the one hand, and Seller, on the other hand,
agree jointly and severally to pay Escrow Agent upon execution of this Agreement
and from time to time thereafter the amounts set forth in Schedule 2, unless
otherwise agreed in writing by Seller, the Company and Escrow Agent. Each of the
Parties further agrees to the disclosures set forth in Schedule 2.


10.     Indemnification and Reimbursement. Seller and the Company agree jointly
and severally to indemnify, defend, hold harmless, pay or reimburse Escrow Agent
and its affiliates and their respective successors, assigns, directors, agents
and employees (the “Indemnitees”) from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, litigation,
investigations, reasonable out-of-pocket costs or expenses (including, without
limitation, the reasonable fees and expenses of outside counsel and experts and
their staffs and all reasonably and documented expenses of document location,
duplication and shipment) (collectively “Losses”) to the extent resulting from
(a) this Agreement, except to the extent that such Losses are determined by a
court of competent jurisdiction to have been caused by the gross negligence,
willful misconduct, or bad faith of such Indemnitee; and (b) Escrow Agent's
following in accordance with this Agreement any instructions or directions,
whether joint or singular, from the Parties received in accordance with this
Agreement. The obligations set forth in this Section 10 shall survive the
resignation, replacement or removal of Escrow Agent or the termination of this
Agreement.


11.    Notices. All communications hereunder shall be in writing or set forth in
a PDF attached to an email, and all instructions from Seller and the Company to
Escrow Agent shall be executed by the Authorized Representatives, and shall be
delivered in accordance with the terms of this Agreement by facsimile, email or
overnight courier only to the appropriate fax number, email address, or notice
address set forth for each Party and the Escrow Agent as follows:



5

--------------------------------------------------------------------------------



If to the Company:        c/o Cole Credit Property Trust III, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85061
Attention: D. Kirk McAllaster, Jr.
Tel. No.: (602) 778-6490
Fax No.: (602) 778-8780
Email Address: kmcallaster@colecapital.com


With copies to:        Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Robin Panovka, Esq.
Tel. No.: (212) 403-1000
Fax No.: (212) 403-2000
Email Address: RPanovka@wlrk.com


and to:
Morris, Manning & Martin, LLP

3343 Peachtree Road, NE
Suite 1600
Atlanta, Georgia 30326
Attention: Lauren B. Prevost, Esq.
Tel. No.: (404) 233-3000
Fax No.: (404) 365-9532
Email Address: lprevost@mmmlaw.com


If to Seller:            c/o Christopher H. Cole
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85061
Attention: Stephan Keller
John Pons    
Tel. No.: (602) 778-6460
(602) 778-6263
Fax No.: (602) 778-8780
(602) 778-8780     
Email Address: skeller@colecapital.com
jpons@colecapital.com


With copies to:        Sullivan & Cromwell LLP
Century Park East, 21st Floor
Los Angeles, California 90067
Attention: Alison S. Ressler, Esq.
Tel. No.: (310) 712-6630
Fax No.: (310) 712-8800
Email Address: resslera@sullcrom.com


If to Escrow Agent:
U.S. Bank National Association

100 Wall Street, 16th Floor
New York, NY 10005
Attention: Corporate Trust Services
Tel. No.: (212) 951-8512
Fax No.: (212) 951-8543
Email Address: Millie.Rolla@usbank.com    
    
If to a Bonus Executive:    To the address set forth for such Bonus Executive in
Annex A to this Agreement


12.    Compliance with Court Orders. In the event that any of the Escrow Fund
shall be attached, garnished, levied upon, or otherwise be subject to any court
order, or the delivery thereof shall be stayed or enjoined by an order of a
court, Escrow Agent is hereby expressly authorized, in its sole discretion, to
obey and comply with all such orders so entered or issued, which it is advised
by legal counsel of its own choosing is binding upon it, whether with or without
jurisdiction, and in the event that Escrow

6

--------------------------------------------------------------------------------



Agent obeys or complies with any such order it shall not be liable to any of the
Parties hereto or to any other person by reason of such compliance
notwithstanding such order be subsequently reversed, modified, annulled, set
aside or vacated.


13.    Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. As may reasonably be requested in writing by an Authorized
Representative of any Party from time to time, Escrow Agent shall provide such
Party with a complete copy of such records.


14.    Miscellaneous. The provisions of this Agreement may be waived, altered,
amended or supplemented only by a writing signed by Escrow Agent, Seller and the
Company. Neither this Agreement nor any right or interest hereunder may be
assigned by any Party or the Escrow Agent without the prior consent of Escrow
Agent, Seller and the Company. This Agreement shall be governed by and construed
under the laws of the State of New York, without regard to the conflicts of laws
principles to the extent that such principles would direct a matter to another
jurisdiction. Each Party and Escrow Agent irrevocably waives any objection on
the grounds of venue, forum non conveniens or any similar grounds and
irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of New York. To the extent that in any jurisdiction any
Party or the Escrow Agent may now or hereafter be entitled to claim for itself
or its assets, immunity from suit, execution, attachment (before or after
judgment) or other legal process, such Party or the Escrow Agent shall not
claim, and hereby irrevocably waives, such immunity. Escrow Agent and the
Parties further hereby waive any right to a trial by jury with respect to any
lawsuit or judicial proceeding arising or relating to this Agreement. The Escrow
Agent shall not be liable to any Party for losses due to, or if it is unable to
perform its obligations under the terms of this Agreement because of, acts of
God, fire, war, terrorism, floods, strikes, electrical outages, equipment or
transmission failure, or other causes reasonably beyond its control. This
Agreement and any Joint Written Direction may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument or instruction, as
applicable. All signatures of the parties to this Agreement may be transmitted
by facsimile or as a PDF attached to an email, and such facsimile or PDF will,
for all purposes, be deemed to be the original signature of such party whose
signature it reproduces and will be binding upon such party. If any provision of
this Agreement is determined to be prohibited or unenforceable by reason of any
applicable law of a jurisdiction, then such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction. The Parties
represent, warrant and covenant that each document, notice, instruction or
request provided by such Party to Escrow Agent shall comply with applicable laws
and regulations. Where, however, the conflicting provisions of any such
applicable law may be waived, they are hereby irrevocably waived by the parties
hereto to the fullest extent permitted by law, to end that this Agreement shall
be enforced as written. Except as expressly provided in Section 10 above,
nothing in this Agreement, whether express or implied, shall be construed to
give to any person or entity other than Escrow Agent and the Parties any legal
or equitable right, remedy, interest or claim under or in respect of the Escrow
Fund or this Agreement.


15.    Control of Action by Company. The Parties agree that, in taking any
action, exercising or enforcing any right or pursuing any remedy or claim it may
have pursuant to this Agreement, the Company shall act solely at the direction
of the independent directors of the Company's board of directors (and not, for
the avoidance of doubt, at the direction of the full Company board of
directors), with “independence” determined pursuant to the New York Stock
Exchange rules or the rules of any other national securities exchange on which
Shares of the Company are then listed, if applicable, and the Company's charter.

























7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties and the Escrow Agent have executed this
Agreement as of the date set forth above.




U.S. BANK NATIONAL ASSOCIATION


                        
By:     /s/ Millie Rolla                             
Name:________Millie Rolla                 
Title: Vice President             


























































[Signature Page to Indemnification Escrow Agreement]





--------------------------------------------------------------------------------



COLE CREDIT PROPERTY TRUST III, INC.
                        
By:    /s/ D. Kirk McAllaster, Jr.                 
Name:    D. Kirk McAllaster, Jr.                         
Title:    Executive Vice President, Chief Financial     
Officer and Treasurer                         
        
























































[Signature Page to Indemnification Escrow Agreement]



--------------------------------------------------------------------------------



CHRISTOPHER H. COLE


                        
By:    /s/ Christopher H. Cole             




























































[Signature Page to Indemnification Escrow Agreement]



--------------------------------------------------------------------------------



BONUS EXECUTIVES:


Marc T. Nemer


                        
By: /s/ Marc T. Nemer             
















































[Signature Page to Indemnification Escrow Agreement]



--------------------------------------------------------------------------------



The Marc Nemer Revocable Trust Dated December 4, 2012


                        
By: /s/ Marc T. Nemer             
Name:    Marc T. Nemer             
Title:    Trustee                     






















































[Signature Page to Indemnification Escrow Agreement]







--------------------------------------------------------------------------------



Stephan Keller
                        
By: /s/ Stephan Keller             


































































[Signature Page to Indemnification Escrow Agreement]







--------------------------------------------------------------------------------



D. Kirk Mcallaster, Jr.
                        
By:    /s/ D. Kirk McAllaster, Jr.          
































































[Signature Page to Indemnification Escrow Agreement]







--------------------------------------------------------------------------------



McAllaster Family Trust Dated December 4, 2009
                        
By:    /s/ D. Kirk McAllaster, Jr.        
Name:    D. Kirk McAllaster, Jr.         
Title:    Trustee             






















































[Signature Page to Indemnification Escrow Agreement]









--------------------------------------------------------------------------------



Jeffrey Holland
                        
By:    /s/ Jeffrey Holland         
















































[Signature Page to Indemnification Escrow Agreement]



